Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        12-AUG-2022
                                                        02:27 PM
                                                        Dkt. 27 OGAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                     PHH MORTGAGE CORPORATION,
                  Respondent/Plaintiff-Appellee,

                                vs.

    ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
                  Petitioner/Defendant-Appellant,

                                and

             JOHN C. PATTERSON; FENNY J.M. PATTERSON;
             STATE OF HAWAI‘I DEPARTMENT OF TAXATION;
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 3CC14100121K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Association of

 Apartment Owners of Elima Lani Condominium’s application for

 writ of certiorari filed on June 22, 2022, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be

held in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawaiʻi, August 12, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                  2